Exhibit 10.2

FIRST AMENDMENT TO LEASE



This FIRST AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
June 23, 2020 between FOUR STAMFORD PLAZA OWNER LLC, a Delaware limited
liability  company  (“Landlord”)  and  CARA  THERAPEUTICS,  INC., a   Delaware  
corporation (“Tenant”).



RECITALS:



A.Landlord and Tenant are parties to that certain Office Lease Agreement dated
as of December 21, 2015 (the “Lease”). Pursuant to the Lease, Landlord has
leased to Tenant certain premises containing approximately 24,029 rentable
square feet known as Suite 900 (the “Existing Premises”) and located on the 9th
floor of the building commonly known as Four Stamford Plaza located at 107 Elm
Street, Stamford, Connecticut 06902 (the “Building”). The Building contains
263,194 rentable square  feet. Tenant’s current Pro Rata Share is 9.1298%.
Tenant is currently entitled to use seventy-two (72) unreserved parking spaces
based on the ratio of three (3) unreserved parking spaces per 1,000 rentable
square feet of the Existing Premises in the Building’s garage at no additional
charge to Tenant.



B.The Lease by its terms is set to expire on November 30, 2023 (the “Current
Expiration Date”).





C.Landlord and Tenant desire to (i) extend the Term of the Lease by one (1)
month, (ii) expand the Existing Premises by adding to the Existing Premises an
additional 11,685 rentable square feet of space known as Suite 1001 located on
the 10th floor of the Building (the “Expansion Premises”), as shown on Exhibit A
attached hereto, and (iii) modify the Lease on the terms and conditions set
forth herein. The Existing Premises and the Expansion Premises are hereinafter,
collectively, sometimes referred to as the “Entire Premises”.




D.Landlord is currently holding a Letter of Credit in the amount of $408,493.00
as a Security Deposit under the Lease.



E.All capitalized terms used herein shall have the meanings set forth in the
Lease unless otherwise specified herein.



NOW THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby agree as follows:



1.Lease of Expansion Premises. Effective on the Expansion Premises Commencement
Date (as defined below), the “Premises” as such term is used in the Lease, shall
include the Existing Premises and the Expansion Premises (totaling an aggregate
of 35,714 rentable square feet). From and after the Expansion Premises
Commencement Date and through and including the Extended Expiration Date (as
defined below), the Expansion Premises shall be considered part of the Premises
and all references to the Premises shall be and be deemed to include the
Expansion Premises. The Expansion Premises shall be subject  to all of the terms
and conditions of the Lease except as expressly set forth herein and except that
Tenant shall not be entitled to receive any allowances, Base Rent abatements or
other financial concessions with respect to the Expansion Premises (even if such
allowances, abatements or concessions were granted in connection with the
Existing Premises) unless such concessions are expressly provided for in this
Amendment with respect to the Expansion Premises or are expressly set forth in
the Lease for a failure of Landlord to perform an obligation thereunder or in
connection with a casualty or condemnation.



2.Expansion Premises Commencement Date.



2.01The “Expansion Premises Commencement Date” shall be the date on which
Landlord’s Expansion Premises Work (as defined in Exhibit C attached to this
Amendment) is Substantially Complete (as defined below) in the Expansion
Premises. Notwithstanding the foregoing, if on the date on which Landlord’s
Expansion Premises Work is Substantially Complete, any applicable governmental
authority having jurisdiction over the Building, including the City of Stamford,
the State of Connecticut and/or the federal government of the United States, has
any outstanding order(s) which explicitly prohibit all (as opposed to some) of
Tenant’s employees from occupying and/or working out of the Expansion Premises
at the same time (as opposed to an order which requires that employees attend
their workplace on part-time and/or staggered and/or alternating shifts,
timetables and/or





--------------------------------------------------------------------------------

days) (a “Stay At Home Order”), then the Expansion Premises Commencement Date
shall be delayed until such Stay At Home Order is revised, rescinded, reversed
or no longer applicable to Tenant (the “Expansion Premises Commencement Date
Delay Condition”); provided that, Tenant may, in its sole discretion, waive the
Expansion Premises Commencement Date Delay Condition by written notice to
Landlord at any time, whereby the Expansion Premises Commencement Date shall
occur on the date that is the later to occur of (i) the date on which Landlord’s
Expansion Premises Work is Substantially Complete, or (ii) five (5) days
following the date of Tenant’s notice to Landlord. For the avoidance of doubt,
in the event that a Stay  At Home Order is in place on the date that Landlord’s
Work is Substantially Complete, so long as such Stay At Home Order permits at
least one of Tenant’s employees to work out of the Expansion Premises, then the
Expansion Premises Commencement Date shall not be delayed.



2.02Landlord’s Expansion Premises Work in the Expansion Premises shall be deemed
to be “Substantially Complete” on the date that (i) all Landlord’s Expansion
Premises Work has been performed, other than any minor details of construction,
mechanical adjustment or any other similar matter, the non-completion of which
does not materially interfere with Tenant’s use of the Expansion Premises, (ii)
a certificate of occupancy for the Expansion Premises, if required by applicable
Law in connection with the lawful use and occupancy thereof, has been obtained,
(iii) the Expansion Premises is in vacant, broom clean condition and free of
Hazardous Materials, with all Building systems serving the Expansion Premises in
good working order and with the Expansion Premises in compliance with all
applicable Laws, and (iv) possession of the Expansion Premises is delivered to
 Tenant in accordance with the terms and conditions of this Amendment. Landlord
shall notify Tenant of the date that Landlord’s Expansion Premises Work is
Substantially Complete, provided that if Landlord’s Expansion Premises Work will
be Substantially Complete more than two (2) weeks prior to October 1, 2020 (the
“Target Substantial Completion Date”), Landlord shall notify Tenant of the
anticipated Expansion Premises Commencement Date at least ten (10) days prior to
the Expansion Premises Commencement Date. If Landlord is delayed in the
performance of Landlord’s Expansion Premises Work as a proximate result of any
acts of Tenant or its contractors or vendors, including, without limitation,
Tenant’s failure to deliver the demolition plans and specifications for
demolition of the Expansion Premises to Landlord for approval on or before the
Demolition Plans Submission Date (as defined in Exhibit C), Tenant’s failure to
deliver the architectural and engineering plans and specifications for build out
of the Expansion Premises to Landlord for approval on or before the Plans
Submission Date (as defined in Exhibit C), changes requested by Tenant to
approved Plans (as defined in Exhibit C), Tenant’s failure to timely comply with
any of its obligations under the Lease, as amended hereby, or Tenant’s
specification of any materials or equipment with long lead times after having
first been informed by Landlord that such materials or equipment will cause a
delay and Tenant chooses not to substitute with materials or equipment that do
not have long lead times (any such delay, a “Tenant Delay”), Landlord’s
Expansion Premises Work shall be deemed to be Substantially Complete on the date
that Landlord’s Expansion Premises Work would have been Substantially Complete
absent the Tenant Delay. Promptly upon the determination of the actual Expansion
Premises Commencement Date pursuant to this Amendment, the Expansion Premises
Commencement Date shall be set forth in a commencement letter to be prepared by
Landlord in the form attached hereto as Exhibit B. Landlord shall be responsible
for latent defects in Landlord’s Expansion Premises Work of which Tenant
notifies Landlord within one (1) year following the Expansion Premises
Commencement Date.



2.03In the event that for any reason Landlord’s Expansion Premises Work is not
Substantially Complete on or before October 31, 2020 (the “Penalty Date”), which
date shall be extended by reason of Tenant Delay or Force Majeure (including any
delays caused by the COVID-19 pandemic, which shall be considered a Force
Majeure event), then the Base Rent and Additional Rent in respect of the
Expansion Premises shall abate for one

(1) day for each day after the Penalty Date (as the same may have been so
extended) that the Landlord’s Expansion Premises Work is not Substantially
Complete. If Tenant shall  be entitled to an abatement of Base Rent and
Additional Rent in respect of the Expansion Premises as set forth herein, then
commencing on the Expansion Premises Commencement Date, Tenant shall be entitled
to a credit against the first Rent payment(s) becoming due following the
Expansion Premises Commencement Date in an amount equal to the amount of such
abatement which so accrued under this Section 2.03.





3.Term. The Term of the Lease is hereby extended for a period of one (1) month,
commencing on December 1, 2023 and expiring on December 31, 2023 (the “Extended
Expiration Date”); provided, however, notwithstanding the foregoing, in the
event that the Expansion Premises Commencement Date is delayed as a result of
the issuance of a Stay At Home Order, then the Extended Expiration Date shall be
extended one day for each day that

- 2 -





--------------------------------------------------------------------------------

the Expansion Premises Commencement Date is so delayed. If, as a result of such
extension, the Extended Expiration Date does not fall on the last day of a
calendar month, the Extended Expiration Date shall be adjusted to the last day
of the calendar month in which the Extended Expiration Date occurs. The Term of
the Lease with respect to the Expansion Premises shall commence on the Expansion
Premises Commencement Date and shall expire coterminously with the Existing
Premises on the Extended Expiration Date, as extended, if applicable.



4.Base Rent.




4.01Base Rent for Existing Premises. Section 1.03 of the Lease is hereby amended
by deleting the number “90” in the last row of the first column of the Base Rent
table and substituting “Extended Expiration Date” therefor. Tenant shall
continue to pay Base Rent and Additional Rent for the Existing Premises through
the Extended Expiration Date in accordance with the terms of the Lease.



4.02Base Rent for Expansion Premises. In addition to the Base  Rent for the
Existing Premises, commencing on the Expansion Premises Commencement Date
through the Extended Expiration Date, Tenant shall pay to Landlord Base Rent for
the Expansion Premises in accordance with the following schedule:





Full Calendar Months of the Term

Annual Rate Per RSF

Rentable Square Feet

Annual Base Rent

Monthly Base Rent

Expansion Premises Commencement Date - 12

$56.00

11,685

$654,360.00

$54,530.00

13 - 24

$57.00

11,685

$666,045.00

$55,503.75

25 - 36

$58.00

11,685

$677,730.00

$56,477.50

37 – Extended Expiration Date

$59.00

11,685

$689,415.00

$57,451.25





All such Base Rent and Additional Rent shall be payable by Tenant in accordance
with the terms of the Lease.



4.03At Landlord’s option and upon prior written notice to Tenant, all billing by
Landlord may be delivered to Tenant through a secure online portal (the “Tenant
Portal”). Landlord shall provide Tenant with set-up instructions for use of the
Tenant Portal (along with the ability to utilize at least two (2) logins to
Tenant’s account) and Landlord shall not charge a fee to Tenant for use of the
Tenant Portal. Upon receipt of the set-up  instructions for the Tenant Portal,
Tenant shall be solely responsible for retrieving all invoices from the Tenant
Portal and Landlord shall not be obligated to deliver invoices to Tenant through
any other means. Notwithstanding anything to the contrary contained herein, all
notices (other than invoices for Rent) shall continue to be delivered in
accordance  with Section 24 of the Lease.



5.Tenant’s Pro Rata Share. Tenant’s Pro Rata Share for the Existing Premises is
9.1298% and as of the Expansion Premises Commencement Date, Tenant’s Pro Rata
Share for the Expansion Premises is 4.4397% for a total of 13.5695%.



6.Expense Excess and Tax Excess. Tenant shall continue to pay Tenant’s Pro Rata
Share of Expense Excess and Tax Excess for the Existing Premises in accordance
with the terms of the Lease through the Extended Expiration Date. Commencing on
the Expansion Premises Commencement Date, Tenant shall pay Tenant’s Pro Rata
Share of Expense Excess and Tax Excess for the Expansion Premises in accordance
with the terms of the Lease through the Extended Expiration Date, except that
the “Base Year” for Expenses and the “Base Year” for Taxes, respectively, for
the Expansion Premises only will be Base Year for Expenses of calendar year 2020
and a Base Year for Taxes of calendar year 2020. The parties agree that the Base
Year for Expenses and the Base Year for Taxes for the Existing Premises is and
shall remain calendar year 2016.



7.Electricity.




7.01Tenant shall continue to pay Landlord for Tenant’s consumption of
electricity in the Existing Premises in accordance with the terms of the Lease
through the Extended Expiration Date.



- 3 -





--------------------------------------------------------------------------------

7.02Commencing on the Expansion Premises Commencement Date through the Extended
Expiration Date, Tenant shall pay to Landlord an “Expansion Premises Electric
Charge” for the Expansion Premises of $33,185.40 per annum ($2.84 per RSF),
payable in twelve (12) equal monthly payments of $2,765.45.



8.Improvements to Expansion Premises. Prior to the Expansion Premises
Commencement Date, Landlord shall complete the Landlord’s Expansion Premises
Work in the Expansion Premises using building standard and other materials as
shown on and in accordance with the Work Letter and Plans attached hereto as
Exhibits C, C-1 and C-2, which Tenant hereby approves. Subject to Landlord's
obligation to perform the Landlord’s Expansion Premises Work, the Expansion
Premises is accepted by Tenant in "as is" condition and configuration without
any representations or warranties by Landlord, except as otherwise provided
herein. By taking possession of the Expansion Premises, subject to the other
terms and conditions of this Amendment, Tenant agrees that the Expansion
Premises are in good order and satisfactory condition and that Landlord has
fully and satisfactorily performed and completed all work required to be
performed by Landlord prior to Tenant’s occupancy, except  for any Punchlist
Items as provided in Exhibit C attached hereto.




9.Architectural Services Allowance. Provided Tenant is not in Default, Landlord
shall provide Tenant with an allowance in the aggregate amount of $51,414.00
(Fifty-One Thousand Four Hundred Fourteen and 00/100 Dollars) (the
“Architectural Services Allowance”) to reimburse Tenant for actual expenses
incurred by Tenant as follows: (i) up to

$0.15 per RSF of the Expansion Premises ($1,752.75) for Tenant’s architect to
create a test-fit of the Expansion Premises, (ii) up to $2.50 per RSF of the
Expansion Premises ($29,212.50) for Tenant’s architect to create construction
documents, and (iii) up to $1.75 per RSF of the Expansion Premises ($20,448.75)
for Tenant’s MEP engineer selected from Landlord’s approved list of MEP
Engineers (a “Landlord Approved MEP Engineer”) to create mechanical, electrical
and plumbing drawings. The Architectural Services Allowance shall be paid to
Tenant in periodic disbursements within thirty (30) days following Landlord’s
receipt of Tenant’s written request for disbursement, together with copies of
invoices or other supporting data evidencing such costs and expenses as Landlord
may reasonably require. In no event shall Landlord be required to disburse the
Architectural Services Allowance more than one time per month.



10.Condition of Existing Premises. Tenant is in possession of the Existing
Premises and confirms its acceptance of the same "as is" without any agreements,
representations, understandings or obligations on the part of Landlord to
perform any alterations, preparatory repairs or improvements thereto.
Notwithstanding the foregoing, on or before July 31, 2020, Landlord, at
Landlord’s expense, shall install mutually agreed-upon sound reduction/sound
attenuation material to the offices and conference room ceilings in the Existing
Premises (collectively, the “Sound Reduction Work”). The Sound Reduction Work
may be performed during Business Service Hours until July 1, 2020, and
thereafter any Sound Reduction Work shall be performed outside of Building
Service Hours. Landlord and Tenant agree to cooperate with each other in order
to enable the Sound Reduction Work to be performed in a timely manner and with
as little inconvenience to the operation of Tenant’s business as is reasonably
possible. Notwithstanding anything herein to the contrary, any delay in the
completion of the Sound Reduction Work or inconvenience suffered by Tenant
during the performance of the Sound Reduction Work shall not subject Landlord to
any liability for any loss or damage resulting therefrom or entitle Tenant to
any credit, abatement or adjustment of Rent or other sums payable under the
Lease, as amended hereby.



11.Renewal Option. Section 2 of Exhibit F to the Lease is hereby amended to
provide that the Renewal Option shall apply to the Entire Premises.



12.Right of First Offer. Section 3 of Exhibit F to the Lease is hereby amended
to  also include any portion of the 11th floor of the Building in the definition
of “First Offer Space”. Landlord hereby represents that there are no superior
rights or other options to the First Offer Space (other than current tenant(s)
in occupancy) that exist on the date of this Amendment.




13.Parking. As of the Expansion Premises Commencement Date, Section 1.14 of the
Lease is hereby deleted in its entirety and the following substituted therefor:
“One hundred seven (107) unreserved parking spaces in the Building’s Garage,
based on the ratio of three (3) unreserved parking spaces per 1,000 rentable
square feet of the Entire Premises, at no additional charge to Tenant. Tenant
may, at its sole option, lease reserved parking spaces in the Building Garage at
the rate of $150.00 per month per reserved parking space. Any such reserved
spaces shall be in a location mutually agreed upon by Landlord and Tenant.”



14.Notice Addresses. Section 1.10 of the Lease is hereby deleted in its entirety
and replaced with the following:



- 4 -





--------------------------------------------------------------------------------

““Notice Address(es)”:



Landlord:Tenant:





Four Stamford Plaza Owner LLC c/o RFR Realty LLC

263 Tresser Boulevard, 4th Floor Stamford, Connecticut 06901 Attn: Property
Manager



With a copy to:



RFR Realty LLC 390 Park Avenue

New York, New York 10022 Attn: President

with a copy of any default notices to: Day Pitney LLP

One Stamford Plaza

263 Tresser Boulevard, 7th Floor Stamford, Connecticut 06901 Attn: Real Estate
Department

Cara Therapeutics, Inc. Four Stamford Plaza

107 Elm Street, Suite 900

Stamford, Connecticut 06902 Attn: Chief Financial Officer



With a copy to:



Wiggin and Dana LLP One Century Tower 265 Church Street

New Haven, CT 06510-7001

Attention: Elliot G. Kaiman, Esq.





A copy of any notice to Landlord shall also be sent to any Mortgagee (as
hereinafter defined) who may have requested the same, provided the name and
address of such Mortgagee shall have been provided to Tenant in writing.”



15.Miscellaneous.




15.01Entire Agreement. This Amendment sets forth the entire agreement between
the parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Under no circumstances
shall Tenant be entitled to any Rent abatement, improvement allowance, leasehold
improvements, or other work to the Premises, or any similar economic incentives
that may have been provided Tenant in connection with entering into the Lease,
unless expressly set forth in this Amendment or the Lease (it being understood
that this shall not apply to any abatements expressly set forth in the Lease for
a failure of Landlord to perform an obligation thereunder or in connection with
a casualty or condemnation). Landlord and Tenant each agrees that it shall
comply with Section

26.11 of the Lease with respect to the disclosure of any matters set forth in
this Amendment or the dissemination or distribution of any information
concerning the terms, details or conditions of this Amendment.



15.02Representations. Tenant hereby represents and warrants to Landlord  that as
of the date hereof: (i) all of Tenant’s estate, right, title and interest in and
to the Lease is free and clear of assignments, sublettings, liens and
encumbrances; (ii) the Lease is in full force and effect; (iii) Tenant is
presently in possession of the Existing Premises; (iv) the Lease has not been
modified, supplemented or amended in any way, except as may be indicated in the
recitals set forth above or by this Amendment; and (v) to Tenant’s knowledge
(without investigation) as of the date hereof, Tenant is not aware of any
actionable defenses, claims or set-offs under the Lease against rents or charges
due or to become due thereunder. Landlord hereby represents and warrants to
Tenant that as of the date hereof: (i) the Lease is in full force and effect;
(ii) the Lease has not been modified, supplemented or amended in any way, except
as may be indicated in the recitals set forth above or by this Amendment; and
(iii) to Landlord’s knowledge (without investigation) as of the date hereof,
Landlord is not aware of any defaults by Tenant under the Lease.



15.03Effect of Amendment; Ratification. Except as herein modified or amended,
the provisions, conditions and terms of the Lease shall be incorporated hereby
by this reference and shall remain unchanged and in full force and effect. The
Lease as hereby amended is hereby ratified and confirmed by the parties hereto.



15.04Inconsistency. In the case of any inconsistency between the provisions of
the Lease and this Amendment, the provisions of this Amendment shall govern and
control.



15.05Solicitation of Offer. Submission of this Amendment by Landlord is not an
offer to enter into this Amendment but rather is a solicitation for such an
offer by Tenant.





--------------------------------------------------------------------------------

- 5 -





--------------------------------------------------------------------------------

Neither Landlord nor Tenant shall be bound by this Amendment until this
Amendment has been fully executed and delivered by both Landlord and Tenant.



15.06Broker. Tenant hereby represents to Landlord that Tenant has dealt with no
broker in connection with this Amendment other than Choyce Peterson, Inc. (the
“Broker”). Landlord hereby represents to Tenant that Landlord has dealt with no
broker in connection with this Amendment other than the Broker. Tenant agrees to
indemnify and hold Landlord and the Landlord Related Parties harmless from all
claims of any brokers claiming to have represented Tenant in connection with
this Amendment except for the Broker. Landlord agrees to pay the Broker a
commission pursuant to a separate agreement. Landlord agrees to indemnify and
hold Tenant and the Tenant Related Parties harmless from all claims of any
brokers claiming to have represented Landlord in connection with this Amendment.



15.07Authority. Each signatory of this Amendment represents hereby that he  or
she has the authority to execute and deliver the same on behalf of the party
hereto for which such signatory is acting.



15.08Governing Law. This Amendment shall be deemed to have been made in
Fairfield County, Connecticut, and shall be governed by and construed in
accordance with the laws of the State of Connecticut, without regard to
conflicts of laws principles.



15.09SNDA. Landlord shall use commercially reasonable efforts to obtain a
subordination, non-disturbance and attornment agreement (“SNDA”) from Landlord’s
current Mortgagee on a commercially reasonable form of agreement.



15.10Counterparts; Electronic Signatures.  This Amendment may be executed in
counterparts, including both counterparts that are executed on paper and
counterparts that are in the form of electronic records and are executed
electronically. All executed counterparts shall constitute one agreement, and
each counterpart shall be deemed an original. The parties hereby acknowledge and
agree that electronic records and electronic signatures, as well as facsimile
signatures, may be used in connection with the execution of this Amendment and
electronic signatures, facsimile signatures or signatures transmitted by
electronic mail in so-called pdf format shall be legal and binding and shall
have the same full force and effect as if a paper original of this Amendment had
been delivered and had been signed using a handwritten signature. Landlord and
Tenant (i) agree that an electronic signature, whether digital or encrypted, of
a party to this Amendment is intended to authenticate this writing and to have
the same force and effect as a manual signature, (ii) intend to be bound by the
signatures (whether original, faxed or electronic) on any document sent or
delivered by facsimile or, electronic mail, or other electronic means, (iii) are
aware that the other party will rely on such signatures, and (iv) hereby waive
any defenses to the enforcement of the terms of this Amendment based on the
foregoing forms of signature.



[Signatures follow on next page.]





























































- 6 -





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.



LANDLORD:



FOUR STAMFORD PLAZA OWNER LLC,

a Delaware limited liability company





By: /s/ Thomas L. Lavin

Name:Thomas L. Lavin

Title: Vice President





TENANT:





Cara Legal Approved as to form

/s/ST

CARA THERAPEUTICS, INC., a Delaware corporation



By: /s/ Derek Chalmers

Name:Derek Chalmers

Title: CEO



































Signature Page to

First Amendment to Lease











--------------------------------------------------------------------------------